Note to applicant and to USPTO publishing:  When an amendment refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  
In claim 1 at line 4, the term “inhibitor, azacitidine and an additional cancer therapeutic agent approved for the treatment of AML” was amended to read as follows:  -- inhibitor and azacitidine --.  
Authorization for this Examiner’s Amendment was given in a telephone interview with Ioana Davies on November 29, 2021.  
Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:  
Examiner has reviewed the previous Office action, the above authorized Examiner’s Amendment, and applicant’s response filed September 15, 2021.  Examiner notes that claim 1 at line 3 includes the term of art “comprising,” thereby permitting applicant, following allowance, to defend again an infringer who combines applicant as amended claim 1 by adding the deleted subject matter.  Therefore, applicant has effectively not lost any power to defend the instant claimed subject matter following the narrowed scope of amended claim 1.  Otherwise, applicant’s arguments and amendments to the claims have rendered the provisional double patenting rejection and the rejection under 35 U.S.C. §112 moot.  Therefore, all rejections and objections of record have been withdrawn.  There remaining no recognized bases for objection to, or rejection of, the claims remaining of record, said claims have been found allowable as presently amended.  
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached on 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
All Post-Allowance Correspondence concerning this application must be mailed to:  
BOX ISSUE FEE
COMMISSIONER FOR PATENTS
WASHINGTON, DC  20231
OR you can FAX them to the Office of Patent Publications at 571-273-8300, in order to expedite the handling of such correspondence as amendments under 37 C.F.R. §1.312; Information Disclosure Statements (IDS’s), and formal drawings.  Sending Post-Allowance papers to Technology Center 1600 will only cause delays in matching papers with the case.  
For information concerning status of correspondence sent after receipt of the Notice of Allowance, please contact the Correspondence Branch at 571-272-4200.  The Notice of Allowance also has an insert containing contact information of other items, including Issue Fees, receipt of formal drawings, and the status of the application.  


LECrane:lec
11/30/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600